Citation Nr: 1824848	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  14-11 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for emphysema and chronic obstructive pulmonary disease (COPD), claimed as due to in-service Agent Orange and/or asbestos exposure.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran, D.B. and B.P.



ATTORNEY FOR THE BOARD

P. Childers, Counsel


REMAND

The Veteran served on active duty from February 1973 to February 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in October 2012 by a Department of Veterans Affairs (VA) Regional Office (RO).  

In September 2015, the Board reopened a previously denied claim of service connection for hearing loss, and then remanded the reopened claim, along with the claim of service connection for emphysema and COPD, for additional development.  For the reasons that follow, further development is warranted.  

Bilateral Hearing Loss

The Veteran seeks service connection for bilateral hearing loss based on excessive noise exposure in his work as a Jet Engine Mechanic.  Service treatment records (STRs) include a June 1976 record of worsening earache, diagnosed as Eustachian blockage, and confirm that the Veteran's hearing underwent a bilateral threshold shift during service, and post-service medical records chronicle complaints of and intervention for bilateral hearing loss.

In September 2015, the Board remanded the matter for a VA examination, which was done by a private provider in February 2017.  According to the examiner, the Veteran's hearing loss is not related to service because "the separation examination shows normal hearing."  However, the Board observes that the STRs do not include a separation examination report.  Moreover, the examiner's rationale did not include any mention of the Veteran's in-service ear/Eustachian tube complaints.  The Veteran should therefore be afforded a new VA audiology examination.  

Emphysema/COPD

The Veteran also seeks service connection for a respiratory disorder, claimed as emphysema/COPD, including as secondary to Agent Orange and/or asbestos exposure.  Regarding his contention of in-service herbicides/Agent Orange exposure, he reports that in the mid 1970s he was stationed at Udorn Royal Thai Air Force Base (RTAFB), Thailand, where he worked as a Jet Engine Mechanic "on the flight and the trim pad;" and that he constantly worked within "five to fifteen feet of the fence that surrounded [Udorn Air Force] base."  See Veteran's August 2011 statement.  As for his contention of in-service asbestos exposure, during his 2014 Decision Review Officer (DRO) hearing he testified that his work during service included removing and replacing asbestos pads in the jet engines if they had tears and cracks in them, and that he wore no respirators/protective gear during removal of the asbestos.  See Transcript, p. 3.  See also April 2013 notice of disagreement (NOD).

Military records confirm that the Veteran was a Jet Engine Mechanic at RTAFB Udorn, Thailand, from February 17, 1975 through July 21, 1975.

In the September 2015 remand, the Board instructed the RO to "undertake appropriate action to develop evidence of the Veteran's claimed asbestos exposure before, during, and after service consistent with VBA Manual guidelines and Dyment v. West, 13 Vet. App. 141 (1999)."  The Board further instructed that "appropriate action . . . be undertaken to determine whether the Veteran's MOS of Jet Engine Mechanic required regular contact with the base perimeter."  

In letters dated in October 2015 and April 2016, the RO asked the Veteran to explain where, when, and how he was exposed to asbestos during service, and asked the Veteran to identify the specific disease that resulted from asbestos exposure; to provide some evidence, such as a medical opinion, of this relationship; to send medical evidence that shows the diagnosis of the disease caused by asbestos; and to provide any biopsy information.  In this regard, the Board notes that the Veteran had already presented the requested information in his January 2011 claim of service connection, in his military records, in his April 2013 NOD, and during his February 2014 DRO hearing.  In any event, no further action/development was undertaken after the aforesaid letters were sent.  Remand for additional action is warranted.  See VBA Procedures Manual, M21-1, IV.ii.1.I.3.c-e. (April 2018).  

Additionally, in December 2016, the RO made a formal finding in stating that the Veteran's exposure to Agent Orange was not confirmed because "JSRRC can provide no evidence to verify exposure to herbicides due to location of military personnel on USAF installations operating in Thailand from 1963 through 1976."  This, however, is inconsistent with VA guidance.  See VBA Procedures Manual, M21-1, IV.ii.1.H.5.b (March 2018).  See also VHA Public Health Notice at https://www.publichealth.va.gov/exposures/agentorange/locations/thailand.asp, which advises that "U.S. Air Force Veterans who served on [RTAFBs] at . . . Udorn . . . near the air base perimeter anytime between February 28, 1961 and May 7, 1975 may have been exposed to herbicides."  

Moreover, the RO did not ascertain whether the Veteran's worksite(s) while at RTAFB Udorn were near the base perimeter.  See September 2015 Board Remand directives.  See also August 2011 statement from Veteran that he constantly worked within 5 to 15 feet of the RTAFB Udorn perimeter.  Remand for compliance with the Board's September 2015 remand directives is warranted.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (remand by the Board confers upon the veteran, as a matter of law, the right to compliance with the Board's remand order).  

On remand, the claims file should be updated to include all of the Veteran's VA medical records dated after May 2011.

Accordingly, the case is REMANDED for the following actions:

1.  Update the claims file to include all of the Veteran's VA medical records dated after May 2011.  

2.  Take appropriate action to corroborate the Veteran's assertion of asbestos exposure in his work as Jet Engine Mechanic throughout his military service.  See VBA Procedures Manual, M21-1, IV.ii.1.I.3.c.-e. (April 2018).  

3.  Take appropriate action to corroborate the Veteran's assertion of herbicides/Agent Orange exposure during his Vietnam era service at RTAFB Udorn, Thailand, from February to May, 1975; specifically, ascertain whether the base's aircraft hangars, flight pad, or trim pad was near the air base perimeter at any time from February 17, 1975 through May 7, 1975.  See VBA Procedures Manual, M21-1, IV.ii.1.H.5.b (March 2018).  

4.  Thereafter, schedule the Veteran for a VA examination regarding his claim of service connection for emphysema/COPD.  The claims file, to include a complete copy of this remand, must be made available to, and reviewed by, the examiner.

All indicated tests, including radiology testing, should be done, and all findings reported in detail.  The nature/diagnosis of each respiratory disorder found on examination by the examiner, as well as in the Veteran's medical records, must be identified in the examination report.

The examiner is then requested to opine, for each diagnosed respiratory/pulmonary disorder, as to whether it is at least as likely as not (50 percent or greater probability) that the disorder began during service or is related to some incident of service, to include any in-service exposure to asbestos and/or herbicides/Agent Orange.

In formulating the requested opinion, the examiner must address the numerous episodes of high temperatures and cough (diagnosed variously as "viral syndrome" and upper respiratory infection), thoracic pain, and breathing trouble (including shortness of breath, rhonchi, rales) documented in STRs. 

A rationale for all opinions reached must be provided.  

5.  Also, schedule the Veteran for a VA examination regarding his claim of service connection for bilateral hearing loss.  The record, to include a copy of this remand, must be reviewed by the examiner.  The examiner must also discuss the Veteran's military and medical history, and current complaints and symptoms, with the Veteran and document the Veteran's assertions in the examination report.  

All pertinent tests should be done, and all findings reported in detail.  After clinical examination, the examiner is requested to opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current hearing loss began during active duty service or is related to some incident of the Veteran's active duty service.

In formulating the requested opinion, the examiner must address the in-service earache, Eustachian blockage, and bilateral threshold shift documented in service treatment records; and the noises associated with the Veteran's job, throughout his 6 years of service, of Jet Engine Mechanic. 

A rationale for all opinions reached must be provided. 

6.  Finally, readjudicate the appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

